—In an ac*401tion to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated April 13, 1999, which granted the motion of the defendants Long Island Railroad and Metropolitan Transportation Authority for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly slipped and fell on an icy stairway at the Kew Gardens Station of the respondent Long Island Railroad during a rainstorm. Where, as here, an accident occurs while precipitation is in progress, a defendant may not be held liable for failure to clear the condition (see, Baum v Knoll Farm, 259 AD2d 456; Kay v Flying Goose, 203 AD2d 332). The Supreme Court therefore properly granted the respondents’ motion for summary judgment.
The plaintiff’s remaining contentions are without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.